Citation Nr: 0032875	
Decision Date: 12/18/00    Archive Date: 12/28/00	

DOCKET NO.  97-31 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for residuals of 
injuries to the left hand and an eye disability.

2.  Entitlement to an evaluation in excess of 30 percent for 
hearing loss and to restoration of a 10 percent evaluation 
for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
January 1956.  By rating action dated in November 1996 the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center, Sioux Falls, South Dakota, granted service 
connection for hearing loss and tinnitus as secondary to a 
service-connected disability and evaluated the conditions as 
30 percent and 10 percent disabling, respectively.  Service 
connection for a visual disability was denied.  The veteran 
appealed for higher evaluations for the hearing loss and 
tinnitus and from the denial of service connection for the 
visual condition.  In a May 1997 rating action, the regional 
office denied entitlement to service connection for residuals 
of a laceration of the veteran's left 3rd finger.  The 
veteran also appealed from that decision.  

In August 1998 the veteran testified at a hearing before a 
member of the Board of Veterans' Appeals (Board) sitting at 
the regional office.  The hearing was limited to the issues 
of service connection for a visual disorder and residuals of 
injuries to the veteran's left hand and higher ratings for 
the hearing loss and tinnitus.  Those issues are now before 
the Board for appellate consideration.

In a subsequent January 1999 rating action the regional 
office reduced the evaluation for the veteran's tinnitus from 
10 percent to zero percent effective April 1, 1999.  In a May 
2000 rating action the regional office proposed to sever the 
prior grant of service connection for hearing loss and 
tinnitus as secondary to a service-connected disability and 
also denied entitlement to service connection for those 
conditions on a direct basis.  In a July 2000 rating action 
the regional office implemented the proposal to sever service 
connection for hearing loss and tinnitus as secondary to 
service-connected disability effective October 1, 2000. 


REMAND

In an October 2000 letter to the Board the veteran requested 
a copy of the transcript of the August 1998 hearing to help 
him prepare for a hearing by Christmas at the regional office 
to appeal their severance of service connection for hearing 
loss and tinnitus and the denial of entitlement to service 
connection for those conditions on a direct basis.  The 
current record does not reflect if such a hearing was held or 
if the veteran has taken any other action to initiate an 
appeal.  A written communication from a veteran or his 
representative constitutes an effective notice of 
disagreement if meets certain statutory or regulatory 
provisions.  Among other things, it must indicate 
dissatisfaction or disagreement with an adjudicative action, 
be filed with the activity which entered the determination 
and be filed within one year of the determination.  Special 
wording is not required.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.201, 20.300.  However, an expression of a desire for 
appellate review is not an essential element.  Gallegos v. 
Gober, 14 Vet. App. 50 (2000).

Because the October 2000 letter was not addressed to the 
activity which entered the determination and merely referred 
to an intent to seek appellate review, the Board cannot 
construe it as a notice of disagreement with the rating 
actions denying entitlement to service connection for hearing 
loss and tinnitus on a direct basis and severing service 
connection for hearing loss and tinnitus as secondary to a 
service-connected disability.  However, a copy of the letter 
was apparently sent to the originating agency. 

Under 38 C.F.R. § 3.400(o) a retroactive increased evaluation 
or additional benefit will not be awarded after basic 
entitlement has been terminated, such as by severance of 
service connection.  Thus, the issue of severance of service 
connection for hearing loss and tinnitus would be 
inextricably intertwined with the issues of increased ratings 
for those disabilities.  The question of whether a notice of 
disagreement has been recognized and whether further action, 
such as the hearing referred to and possible subsequent steps 
to perfect an appeal, has been taken, must be resolved before 
the Board can proceed.  Manlincon v. West, 12 Vet. App. 238 
(1999).  A REMAND is required for the following action:

The veteran's records should be reviewed 
by the originating agency to determine if 
a notice of disagreement which meets the 
essential requirements has been filed, 
and the hearing question must be 
clarified and resolved.  If not yet done, 
the veteran should be notified and 
informed of the status of these matters.  
If a notice of disagreement has been 
recognized, and the hearing question 
resolved, the veteran should be sent an 
appropriate statement of the case.  If he 
submits a substantive appeal regarding 
those matters, those issues should be 
included with the other issues on appeal.  
No further adjudication regarding the 
other issues on appeal would be necessary 
unless further evidence or argument on 
them is added to the record.  If that 
happens, the veteran, he and his 
representative should be sent a 
supplemental statement of the case 
regarding those issues if in order and be 
afforded the appropriate time in which to 
respond.  

When the above action has been completed the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.  

The purposes of this REMAND are to ensure that the 
requirements of due process of law are satisfied.  The Board 
intimates no opinion as to the disposition warranted on any 
issue pending completion of the requested action.  


		
ROBERT D. PHILIPP
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



